Case 5:20-cv-05093-PKH Document 42                   Filed 02/08/21 Page 1 of 2 PageID #: 202




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION


JAMIES PATRICK JOSEPH LALLY                                                            PLAINTIFF

               v.                  Civil No. 5:20-cv-05093

JOHN DOE EMPLOYEES OF                                                              DEFENDANTS
WASHINGTON COUNTY; TOM
MULANEY; CHUCK DOMINGUEZ;
MAJOR KORY WEATHERS,
Maintenance Supervisor; and
MAJOR RANDALL DENZER

                                            OPINION

      Plaintiff, James Lally, filed this action pursuant to 42 U.S.C. §1983. He proceeds pro se

and in forma pauperis.

      When he filed this case, Plaintiff was specifically advised (ECF No. 3) that he was

required to immediately inform the Court of any change of address. If Plaintiff was transferred

or released, Plaintiff was told he must advise the Court of any change in his address by no later

than thirty (30) days from the time of his transfer to another facility or his release. Additionally,

Rule 5.5(c)(2) of the Local Rules for the Eastern and Western Districts of Arkansas requires pro

se parties to “promptly notify the Clerk and other parties to the proceedings of any change in

his or her address, to monitor the progress of the case, and to prosecute or defend the action

diligently.”

      On December 23, 2020, December 29, 2020, and January 28, 2021, mail was returned as

undeliverable to the Court (ECF Nos. 34, 35 & 41) with notations that he had been paroled.

Plaintiff had until January 28, 2021 (ECF No. 35), to provide the Court with his new address.




                                                 1
Case 5:20-cv-05093-PKH Document 42                Filed 02/08/21 Page 2 of 2 PageID #: 203




     To date, Plaintiff has not provided a new address or contacted the Court in anyway.

Accordingly, this case is DISMISSED WITHOUT PREJUDICE pursuant to Rule 41(b) of

the Federal Rules of Civil Procedure and Rule 5.5(c)(2) of the Local Rules for the Eastern and

Western Districts of Arkansas. Defendants Motion to Dismiss (ECF No. 36) for failure to state

a claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure is DENIED as moot.

     IT IS SO ORDERED on this 8th day of February 2021.



                                           /s/P.K. Holmes,III
                                           P. K. HOLMES, III
                                           CHIEF U.S. DISTRICT JUDGE




                                              2
